Citation Nr: 1714605	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for middle ear dysfunction.

3.  Entitlement to service connection for diabetes mellitus, to include as due exposure to polychlorinated biphenyls (PCBs), or for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II.

4.  Entitlement to service connection for polyneuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for TMD or TMJ, claimed as due to a defective dental bridge.

6.  Entitlement to service connection for perforation of TMJ meniscus, to include secondary to a defective dental bridge.

7.  Entitlement to service connection for Costen's syndrome, to include as secondary to a defective dental bridge.

8.  Entitlement to service connection for a kidney disorder, claimed as secondary to diabetes mellitus.

9.  Entitlement to service connection for a dental disability from bruxism, to include as secondary to a defective dental bridge installed during service or as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2004 and March 2006 by the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In December 2006, the Veteran testified at a hearing before RO personnel.  In October 2010, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Transcripts of those hearings are of record.

In a February 2016 letter, the Board notified the Veteran that the VLJ who conducted his October 2010 videoconference hearing before the Board was no longer employed by the Board (due to retirement) and advised him of the opportunity to provide testimony at another hearing before the Board.  In his response, the Veteran requested another videoconference hearing before the Board at the RO.

The Board remanded these matters for additional development in April 2011 and June 2016.  Thereafter, in October 2016, the Veteran testified at another Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record. 

The issues enumerated from 3 - 9 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, GERD onset during active service.

2.  Resolving all doubt in the Veteran's favor, right middle ear dysfunction is causally related to events during active service.



CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Right middle ear dysfunction was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for GERD and right middle ear dysfunction.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

GERD

In written statements of record and during his Board hearing testimony in October 2010 and October 2016, the Veteran has claimed entitlement to service connection for GERD, asserting that his reflux symptoms began during his active service and became progressively worse since service.  

Service treatment records showed the Veteran was treated for GI (gastrointestinal) upset in August 1971.  Post-service VA and private treatment records reflected that the Veteran was treated for GERD from 1998 to 2016.  In an August 2011 VA examination report, the examiner diagnosed GERD.  The Veteran reported that his reflux symptoms began during service in 1968 and have become progressively worse.  The examiner noted an upper GI series performed in 2008 revealed no hiatal hernia or reflux and an EGD performed in 2009 was essentially normal with a biopsy of the esophagus showing normal esophageal tissue.  After examining the Veteran and reviewing the record, the examiner opined that it was at 1east as likely as not that a GI disorder had its onset during active service.  In the cited rationale, the examiner noted that the Veteran has long standing symptoms that are certainty consistent with a clinical diagnosis of GERD, despite negative esophagogastroduodenoscopy (EGD) and imaging.  It was noted that GERD was due to decreased lower esophageal sphincter pressures and decreased GI motility.  The examiner further noted that many patients with severe GERD have normal imaging studies and those certainly do not preclude a diagnosis of GERD.  The examiner then reiterated that the Veteran's repeated assertions that his symptoms started while in the Navy. 

Based on the foregoing, the Board concludes that entitlement to service connection for GERD is warranted.  In view of the totality of the evidence, including the Veteran's documented in-service treatment for GI upset, current findings of GERD, the probative medical opinion contained in the August 2011 VA examination report, and the competent and credible reports of in-service reflux symptoms and continuous symptoms of GERD since service, the Board finds that the Veteran's current GERD cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for GERD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Middle Ear Dysfunction

In written statements of record and during his Board hearing testimony in October 2010 and October 2016, the Veteran has claimed entitlement to service connection for middle ear dysfunction, asserting that his symptoms of right ear popping and aural fullness began after head trauma during active service.

Service treatment records showed the Veteran was treated for a mild, cerebral concussion in April 1970.  Evidence of record also shows the Veteran has been awarded compensation benefits for residuals of that in-service injury, including tinnitus and headaches.  In an August 2011 VA ear disease examination report, the examiner diagnosed right middle ear dysfunction.  The Veteran complained of aural fullness and popping of the ear on the right side after suffering a head injury in service.  He reported continued fullness in the right ear and Eustachian tube dysfunction but indicated that he has never sought treatment for his right middle ear fullness and has never had an infection in the ears.  The examiner indicated that the Veteran did have symptoms on examination of right Eustachian tube dysfunction and the cause of it may be related to the trauma that he suffered while on active duty when he was struck in the head.  The examiner noted that this was why the Veteran has aural fullness and a popping sensation in his right ear.  The examiner then opined that it was as least as likely as not that right middle ear dysfunction could be attributed to trauma encountered while on military duty.  In the cited rationale, the examiner indicated that his opinion was supported by information obtained via clinical experience as well as peer reviewed articles.  The examiner further highlighted that the Veteran's audiogram did not show any evidence of conductive hearing loss, which supported his claim that he does not have ear infections but just aural fullness and popping.

Based on the foregoing, the Board concludes that entitlement to service connection for right middle ear dysfunction is warranted.  In view of the totality of the evidence, including the Veteran's documented in-service treatment for a cerebral concussion, current findings of right middle ear dysfunction, the probative medical opinion contained in the August 2011 VA ear disease examination report, and the competent and credible reports of continuous symptoms of right middle ear dysfunction such as aural fullness and popping since in-service head trauma, the Board finds that the Veteran's current right middle ear dysfunction cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for right middle ear dysfunction is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for right middle ear dysfunction is granted.   


REMAND

The Board's review of the electronic claims file reveals that further development is warranted for the following matters on appeal:  (1) Entitlement to service connection for diabetes mellitus, to include as due exposure to PCBs or for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II.  (2) Entitlement to service connection for polyneuropathy of the lower extremities, claimed as secondary to diabetes mellitus.  (3) Entitlement to service connection for TMD/TMJ, claimed as due to a defective dental bridge.  (4) Entitlement to service connection for perforation of TMJ meniscus, to include as secondary to a defective dental bridge.  (5)  Entitlement to service connection for Costen's syndrome, as secondary to a defective dental bridge.  (6) Entitlement to service connection for a kidney disorder, claimed as secondary to diabetes mellitus.  (7) Entitlement to service connection for a dental disability from bruxism, to include as secondary to a defective dental bridge installed during service or as secondary to service-connected PTSD.

As an initial matter, following the issuance of a statement of the cases (SOC) in February 2009 and the supplemental statement of the cases (SSOC) in December 2009 and certification of the appeals to the Board in February 2010, additional pertinent evidence was added to the record, to include VA treatment records dated through November 2016 developed by VA, multiple VA examination reports dated in August 2011, and private treatment records developed by VA as well as submitted by the Veteran.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the 1151 and service connection claims on appeal. 

The Veteran has claimed entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.  He has asserted that VA provided substandard care when it failed to timely diagnosis diabetes mellitus until 2002, even though VA treatment records showed elevated blood sugar levels from earlier laboratory test results dated in April 2001.  The Veteran further asserted that the failure to diagnose and inform him that he had diabetes mellitus on an earlier basis allowed the disease to progress to the point of requiring a more severe course of treatment and advanced complications.  He has repeatedly contended that diabetes had increased in severity, so that control of blood sugar was difficult, by the time VA advised him of the diagnosis of diabetes mellitus in 2002.  Based on a cumulative review of the record, the requested medical opinion from an endocrinologist in the April 2011 Board remand instructions was never obtained by the AOJ.  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical opinion is provided for the purposes of determining entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus, type II.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).   

In addition, in the April 2011 remand, the Board instructed the AOJ to obtain VA examinations with medical opinions in order to determine the nature and etiology of the claimed TMD/TMJ, perforation of TMJ meniscus, Costen's syndrome, and a dental disability from bruxism.  Unfortunately, the Board has determined that the August 2011 VA ear disease and oral/dental examination reports were inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner did not provide requested medical opinions for many of the questions included in the April 2011 Remand instructions.  In addition, during his October 2016 Board videoconference hearing, the Veteran asserted that his claimed bruxism was secondary to his service-connected PTSD.  Thus, the Board may not proceed with final adjudication of the claims until the adequate VA medical opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed disorders of TMD/TMJ, perforation of TMJ meniscus, Costen's syndrome, and dental disability from bruxism on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Finally, any updated VA treatment records should be obtained. The record contains VA treatment records from the New Orleans VA Medical Center (VAMC) dated from December 1994 to November 2016.  Therefore, on remand, updated VA treatment records pertinent to the claimed disorders from the New Orleans VAMC dated from June 1972 to December 1994 and for the time period since November 2016 should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  In addition, the Veteran has submitted a December 2010 medical statement from C. B. M., M. D., a private physician, as well as discussed receiving private treatment for injuries after a 1992 motor vehicle accident.  Thus, any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed disorders, including dental records, from New Orleans VAMC for the time period from June 1972 to December 1994 and from November 2016 to the present and associate them with the record.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private treatment records from C. B. M., M. D. and any identified private treatment records for injuries after a 1992 motor vehicle accident.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed disorders.

3.  Thereafter, obtain a clinical opinion addressing the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, based on review of the electronic claims file.  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician (preferably an endocrinologist), and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

The endocrinologist who reviews the claims file should be specifically advised of the Veteran's contentions and testimony that severity of diabetes mellitus increased beyond the natural progress which would have been expected if the diabetes were treated during the period from when VA learned that the Veteran's blood sugar was elevated to the time when the Veteran was advised of the diagnosis of diabetes.  The endocrinologist should review and discuss VA clinical records dated from April 2001 through August 2002, all private clinical records from April 2001 through September 2002, the December 2010 private medical opinion from C. B. M., M. D., and any other relevant evidence of record.  Then, the endocrinologist should address the following questions: 

(i)  When did medical evidence disclose that the Veteran likely had diabetes mellitus? 

(ii)  When was the Veteran advised that he had diabetes mellitus, and what provider so advised the Veteran? 

(iii)  Is it at least as likely as not (50 percent or greater probability) that his diabetes mellitus permanently increased in severity beyond the expected natural progress of the disease compared to if he had been treated during the period between diagnosis of diabetes mellitus and the time the Veteran was advised that a diagnosis of diabetes mellitus was assigned? 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  Afford the Veteran a VA dental examination by an examiner who has not previously provided a VA dental examination for the Veteran.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the file has been reviewed.  Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion regarding EACH the following questions: 

(i)  Does the Veteran currently manifest a temporomandibular joint dysfunction or temporomandibular joint disorder?  If so, state what diagnosis is appropriate, and explain why.  If no diagnosis of a temporomandibular joint dysfunction (TMD) or temporomandibular joint (TMJ) disorder is present, explain how this conclusion was reached. 

(ii)  If a diagnosis of TMD or TMJ disorder is assigned, is it at least as likely as not (50 percent or greater probability) that the TMD or TMJ disorder had its onset during the Veteran's active service? 

(iii)  If the examiner concludes that the Veteran's TMD or TMJ disorder was not first manifested in service, is it at least as likely as not (50 percent or greater probability) that TMD or TMJ disorder was caused by a dental bridge provided in service?  If TMD or TMJ disorder was not caused by a bridge provided in service, please provide an opinion as to the likely cause of the Veteran's current TMD or TMJ disorder. 

(iv)  Is a perforated TMJ meniscus present?  Explain why this diagnosis is or is not appropriate.  If a perforated TMJ meniscus is present, explain the etiology of such disorder. If a diagnosis of perforated TMJ meniscus is assigned, is it at least as likely as not (50 percent or greater probability) that the perforated TMJ meniscus had its onset during the Veteran's active service or was caused by a dental bridge provided in service? 

(v)  Is Costen's syndrome present?  Explain why this diagnosis is or is not appropriate.  If Costen's syndrome is present, explain the etiology of such disorder.  If a diagnosis of Costen's syndrome is assigned, is it at least as likely as not (50 percent or greater probability) that the Costen's syndrome had its onset during the Veteran's active service or was caused by a dental bridge provided in service? 

(vi)  Is bruxism present?  Explain why this diagnosis is or is not appropriate.  If bruxism is present, explain the etiology of such disorder.  If a diagnosis of bruxism is assigned, is it at least as likely as not (50 percent or greater probability) that the bruxism had its onset during the Veteran's active service or was caused by a dental bridge provided in service?  For any current or previous diagnosis of bruxism assigned, is it at least as likely as not (50 percent or greater probability) that bruxism was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD?  Is bruxism considered a symptom of the Veteran's service-connected PTSD?  If so, does any diagnosed bruxism result in a dental disability, such as TMJ or tooth loss?

In doing so, the examiner should acknowledge and discuss the January 2007 private medical opinion from Dr. A. H., D.D.S. as well as the findings in June 2008, August 2008, and August 2011 VA examination reports of record. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

5.  Afford the Veteran an examination by an appropriate examiner (preferably an otorhinolaryngologist (ENT) specialist).  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the file has been reviewed.  Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion regarding the following questions:

Is Costen's syndrome present?  Explain why this diagnosis is or is not appropriate.  If Costen's syndrome is present, explain the etiology of such disorder.  If a diagnosis of Costen's syndrome is assigned, is it at least as likely as not (50 percent or greater probability) that Costen's syndrome had its onset during the Veteran's active service or was caused by a dental bridge provided during service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

6.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2009 SOCs and December 2009 SSOCs.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


